DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention III (Claims 21-30), Species I (fig. 3), sub-species G (figs. 10-12) in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “192” has been used to designate different elements in fig. 7B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, in line 13, recites, “in the first decoupled” which appears to be a typographical error, intended to refer to the first set of end-effectors.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29, “means for reducing friction”, is interpreted, e.g. in light of para. 96, to include bearings; 
Claim 34, “means for receiving an order”, is interpreted, e.g. in light of para. 49, to include a system controller;  
Claim 36, “means for providing x-y motion”, is interpreted, e.g. in light of para. 56 and Applicant’s election of species I, to include a gantry. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-27, 29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2019/0217471), in view of Melcher (DE 19938114).
Regarding the claims, Romano discloses: 
21. (original) A robot, comprising: a computer-implemented controller (34); a plurality of actuators (i.e., conventional actuators which articulate arm 12) mechanically coupled to an end-effector mount (14) and configured to respond to commands from the controller; a first set of end-effectors (72) magnetically coupled (paras. 62-63) to the end-effector mount (14); and a sensor (91) adjacent an interface (figs. 20-23) between at least some of the first set of end effectors (72) and the end-effector mount (14), wherein: the end effectors (72) are magnetically coupled to the end-effector mount with magnetic couplings (106, 108) that decouple, the sensor (91) is configured to output a signal indicative of a given end effector decoupling and indicate which end effector in the first decoupled (para. 69), and the controller is configured to respond to the signal by instructing the plurality of actuators to position the end-effector mount to recapture the given end effector or to couple with a spare end effector (the system is capable of performing the functional limitation at least by paras. 60, 61, 65, 68, and 69, where a POSITA understands that the system is automated to select new acquisition units from the rack 78 without human intervention by using sensor inputs/data, i.e. including detection unit 91).  
Romano does not disclose: magnetic couplings that decouple in response to less than 200 Newtons of force being applied to distal portions of respective end effectors in a direction opposing movement of respective end effectors driven by at least some of the actuators. 
However, magnetic coupling mechanisms which decouple upon impact in order to protect the system against damage were well-known in the robotic arts. 
Melcher teaches that the material of the magnets in the magnetic coupling between the robotic gripper and the holder can be selected such that the forces occurring in normal operation are transmitted without disengaging the coupling, and which the resulting holding forces, i.e. the threshold for decoupling, includes 100N. It would have been obvious to one of ordinary skill in the art to use the magnetic materials as taught by Melcher for the magnets disclosed by Romano, in order to better protect the system from impact damage while still allowing the system to operate within the normal bounds of a desired intended use.    
Regarding the further claims, Romano discloses: 
22. (original) The robot of claim 21, comprising: a second set of end effectors (74, 76) disposed within a working area of the end-effector mount (para. 60).  
23. (original) The robot of claim 22, wherein the second set of end effectors (74, 76) have a different shape and number from the first set of end effectors (para. 59).  
25. (original) The robot of claim 21, wherein: the controller is configured to execute a coverage path planning routine (e.g., para. 52) in response to the signal.  
26. (original) The robot of claim 21, wherein: the controller is configured to instruct the actuators to drive the end-effector mount to retrieve the spare end effector in response to the signal (paras. 60, 61, 65, 68, and 69, as explained above).  
27. (original) The robot of claim 21, wherein: the first set of end effectors comprises two or more end effectors (i.e., where the “first set” is mapped to 74, 76 instead of 72), each magnetically coupled to the end-effector mount with couplings that decouple (paras. 62-63); but does not disclose decoupling in response to less than 50 Newtons of force being applied to respective end effectors in a direction away from the end-effector mount. However, following the teachings of Melcher, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the magnet of Romano out of a suitable material that provides the predictable result of minimizing the threshold for decoupling to less than 50 Newtons of force as claimed, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1
Regarding claim 29, Romano does not disclose wherein: the end-effector mount or the first set of end effectors comprise means for reducing friction. However, the Examiner takes Official Notice that it was extremely well-known in the art to use means for reducing friction in mechanical systems because friction causes undesirable wear. 
34. (new) The robot of claim 21, comprising: means (34) for receiving an order (para. 51) for a food or beverage product.  
35. (new) The robot of claim 21, wherein the controller is configured to execute steps for maneuvering a workpiece (object, para. 54) to remove the workpiece from an enclosure (bin 22, para. 54).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2019/0217471) and Melcher (DE 19938114), in view of Elhaus et al. (WO 2016/087208).
Regarding claim 24, Romano discloses wherein the first set of end effectors are generally rotationally symmetric members (e.g., figs. 6-8) configured to push against a cup and the second set of end effectors comprise a magnet (i.e., for coupling); but does not disclose a squeegee. 
Elhaus teaches the use of a squeegee. It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to provide a squeegee as taught by Elhaus in combination with the system of Romano, for the expected advantage of expanding the possible sorting operations of the device.   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2019/0217471) and Melcher (DE 19938114), in view of Humor et al. (EP 2050545).
Romano does not disclose the limitations of claim 30. 
Humer teaches the use of an electromagnet to form a magnetic coupling 5 with magnetically responsive material in an end effector. It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the electromagnet of Humor in the system of Romano, for the expected advantage of allowing the magnetic holding force to be variable depending on the respective tool. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2019/0217471) and Melcher (DE 19938114), in view of Roy (US 2019/0381660). 
Romano does not disclose the limitations of claims 36-37. 
However, Roy teaches a gantry including a guide rail 2 for y-axis motion and a guide rail 4 for x-axis motion. It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the gantry of Roy with the system of Romano, for the expected advantage of reducing the costs of maintenance associated with industrial robot arms and/or pick-and-place robots, for example due to collision (see, e.g., discussion of paras. 6-7). 

Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buehler (US 2005/0193901) shows a food preparation robot where if the manipulator drops one of the tools, ferrous material in the end of each tool can be attracted by a magnet located in the end of the manipulator and then lifted back into the tool rack (para. 242).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).